Citation Nr: 1228328	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from September 1956 to September 1958.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This case was previously before the Board in June 2011.

Evidence pertinent to the matters on appeal was received in August 2012, unaccompanied by a waiver of initial RO consideration of this evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus have not been dissociated from his active service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for bilateral hearing loss and tinnitus, any deficiency as to VA's duties to notify and assist, as to those issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

The Board notes in passing that despite the efforts of the AOJ to obtain them, the Veteran's service treatment records are not associated with the claims file.  A November 2007 response from the National Personnel Records Center (NPRC) indicated that the Veteran's records were possibly destroyed in a fire in 1973.  In September 2008 the AOJ made a formal finding of the unavailability of the Veteran's service medical records.  In light of the absence of service medical records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for hearing loss (as an organic disease of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has hearing loss and tinnitus as a result of being around tank fire during service.  The Veteran also asserts that his hearing difficulties were also caused by his service as an armor radio mechanic.  

In a statement received in July 2007 the Veteran indicated that he began having hearing problems during basic training as a result of being exposed to tank fire.  He stated that he had gone to sick call at that time and was essentially told that his hearing problems would go away.  The Veteran stated that after basic training he served in an armored unit in Germany as a battalion radio mechanic.

At a March 2008 VA audiological examination it was noted that the Veteran was a retired electrician who denied both occupational and recreational noise exposure.  The reported audiometric findings demonstrated right ear and left ear hearing loss disability for VA purposes.  The VA examiner essentially stated that the Veteran's hearing loss and tinnitus were not likely related to service.

In a statement received in August 2012 the Veteran's service comrade (DL) indicated that he had remembered that the Veteran had complained of problems with his ears and hearing in basic training and while stationed in Germany.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board observes that the Veteran served in and around tanks for nearly two years, and the Veteran has given consistent and credible testimony, confirmed by a service comrade, that he has had hearing difficulties since basic training and thereafter.  While a March 2008 VA examiner has indicated that the Veteran's hearing loss and tinnitus were not likely related to service, the Board notes that the March 2008 VA examiner's opinion was provided without a chance to review the August 2012 service comrade letter, and the Board finds that this fact lessens the probative value of the March 2008 VA opinion.  

The Veteran is competent to provide testimony and statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and tinnitus during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  While it may be argued that the competent evidence is in equipoise as to the Veteran having had a continuity of symptomatology of hearing loss and tinnitus since service, in such cases, doubt is resolved in the Veteran's favor, 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990), and service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


